DETAILED ACTION
Remarks
The present application was filed 19 August 2022 and claims priority to:
US 16/112,197 (now patent no. 11,450,539) filed on 24 August 2018;
US 14/456,931 (now patent no. 10,192,765) filed on 11 August 2014; and
US 61/865,046 filed on 12 August 2013.
 Claims 1-20 for are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claim for the benefit of US 61/865,046, 14/456,631 (issued as 10,192,765) and 16/112,197 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
However, the disclosure of prior-filed application no. US 61/865,046 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for:
the features of claims 8-11.
Information Disclosure Statement
Applicant’s filing of information disclosure statements (IDSs) on 19 August 2022 and 28 October 2022 is acknowledged. The information cited therein has been considered as indicated in the attached copies. 
Note that the information disclosure statement filed 19 August 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
Specifically, no copies of CN 101438387, CN 102194730, CN 102683246, CN 105453246, JP 2012-094822, JP 2014-53417, JP 10-0486690, KR 10-2012-0033991, KR 10-2012-0106614, or TW 201433533 appear to have submitted in this application or any parent. Thus, those references have not been considered.
Drawings
The drawings filed 19 August 2022 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-12, 14-16 and 18-20 are compared to claims 1-10 and 12 of issued patent no. 11,450,539 in the following table:
Instant Application
Patent No. 11,450,539
Claim 1 – 1. An electronic device processing system, comprising: 

a factory interface including a factory interface chamber and one or more load ports; 

one or more substrate carriers coupled to the factory interface at the one or more load ports, wherein the one or more substrate carriers comprise a carrier door; 

a first sensor to detect a humidity level in the factory interface chamber; 

a second sensor to detect an oxygen level in the factory interface chamber; and 

an environmental control system coupled to the factory interface, the environmental control system comprising a processor and a memory, the processor to: 

cause an inert gas to be provided into the factory interface chamber; 

cause the inert gas exhausted from the factory interface chamber to be circulated back into the factory interface chamber; 

identify one or more conditions to be satisfied before opening the carrier door, the one or more conditions related to one or more of the humidity level and the oxygen level; 

control at least one of: 
the humidity level in the factory interface chamber based on detection by the first sensor; or 

the oxygen level in the factory interface chamber based on detection by the second sensor; and 

responsive to determining that the identified one or more conditions are satisfied, open the carrier door of the one or more substrate carriers to enable passing of substrates between the factory interface chamber and the substrate carriers.  

Claim 1 --  An electronic device processing system, comprising: 

a factory interface including a factory interface chamber; 






…a first sensor to detect a humidity level in the factory interface chamber… 




…an environmental control system coupled to the factory interface, the environmental control system comprising a processor and a memory, the processor to: 

cause an inert gas to be provided into the factory interface chamber; 

cause the inert gas exhausted from the factory interface chamber to be circulated back into the factory interface chamber; 

identify at least one of a temperature condition, an oxygen level condition, or a humidity level condition associated with a type of substrate process to be performed; 

control the humidity level in the factory interface chamber based on detection by the first sensor…







Claim 2 –The electronic device processing system of claim 1, further comprising a third sensor to detect a flow rate of inert gas flowed into the factory interface chamber, wherein the processor is further to monitor a consumption of the inert gas at the factory interface chamber based on detection by the third sensor of the flow rate of the inert gas provided into the factory interface chamber.
Claim 12 -- The electronic device processing system of claim 1, wherein the environmental control system is further to: monitor a consumption of the inert gas at the factory interface chamber based on detection by at least the second sensor of the flow rate of the inert gas provided into the factory interface chamber. 


Claim 3-- The electronic device processing system of claim 1, further comprising an exhaust conduit, wherein the inert gas is at least partially circulated by way of the exhaust conduit.
Claim 2 – The electronic device processing system of claim 1 further comprising an exhaust conduit, wherein the inert gas is at least partially circulated back into the factory interface chamber by way of the exhaust conduit.
Claim 4 -- the factory interface of claim 1, further comprising: a filter in series with the exhaust conduit.
Claim 3 -- The electronic device processing system of claim 2, further comprising a filter in series with the exhaust conduit.
Claim 5 -- The electronic device processing system of claim 4, wherein the filter is configured to filter particulates.
Claim 4 -- The electronic device processing system of claim 3, wherein the filter is configured to filter particulates.
Claim 6 – 6. The electronic device processing system of claim 4, wherein the filter is a moisture-reducing filter.
Claim 5 -- The electronic device processing system of claim 3, wherein the filter is a moisture-reducing filter.
Claim 7 – 7. The electronic device processing system of claim 4, wherein the filter is a moisture absorbent filter.
Claim 6 – The electronic device processing system of claim 3, wherein the filter is a moisture absorbent filter.
Claim 8 – The electronic device processing system of claim 4, wherein the filter is within the factory interface chamber.
Claim 7 – The electronic device processing system of claim 3, wherein the filter is within the factory interface chamber.
Claim 9 – The electronic device processing system of claim 3, further comprising: a chamber door on the factory interface chamber; and a channel in the chamber door, the channel having an entrance from the factory interface chamber and the channel being coupled to the exhaust conduit.
Claim 8 – The electronic device processing system of claim 2, further comprising: a chamber door on the factory interface chamber; and a channel in the chamber door, the channel having an entrance from the factory interface chamber and the channel being coupled to the exhaust conduit.
Claim 10 – The electronic device processing system of claim 9, wherein the chamber door has a bottom and wherein the entrance of the channel is at the bottom of the chamber door.
Claim 9 – The electronic device processing system of claim 8, wherein the chamber door has a bottom and wherein the entrance of the channel is at the bottom of the chamber door.
Claim 11 – The electronic device processing system of claim 10, further comprising a filter in series with the exhaust conduit, wherein the exhaust conduit is between the chamber door and the filter and progresses above the filter.
Claim 10 – The electronic device processing system of claim 9, further comprising a filter in series with the exhaust conduit, wherein the exhaust conduit is between the chamber door and the filter and progresses above the filter.
Claim 14 – The electronic device processing system of claim 1, wherein the one or more conditions are associated with a type of substrate process to be performed.
Claim 1 – … identify at least one of a temperature condition, an oxygen level condition, or a humidity level condition associated with a type of substrate process to be performed…
Claim 15 – A method comprising: 


causing an inert gas to be provided into a factory interface chamber of a factory interface; 

causing the inert gas exhausted from the factory interface chamber to be circulated back into the factory interface chamber; 

identifying one or more conditions to be satisfied before opening a carrier door of one or more substrate carriers coupled to the factory interface, the one or more conditions related to one or more of a humidity level in the factory interface chamber and an oxygen level in the factory interface chamber; 

controlling at least one of: 
the humidity level in the factory interface chamber based on detection by a humidity sensor; or 

the oxygen level in the factory interface chamber based on detection by an oxygen sensor; and 

responsive to determining that the identified one or more conditions are satisfied, causing the carrier door of the one or more substrate carriers to enable passing of substrates between the factory interface chamber and the substrate carriers.
Claim 1 --  An electronic device processing system, comprising…

…cause an inert gas to be provided into the factory interface chamber; 

cause the inert gas exhausted from the factory interface chamber to be circulated back into the factory interface chamber; 

identify at least one of a temperature condition, an oxygen level condition, or a humidity level condition associated with a type of substrate process to be performed; 




control the humidity level in the factory interface chamber based on detection by the first sensor…


Claim 16 – The method of claim 15, further comprising: monitoring a consumption of the inert gas at the factory interface chamber based on detection by a flow rate sensor of a flow rate of the inert gas provided into the factory interface chamber.
Claim 12 -- The electronic device processing system of claim 1, wherein the environmental control system is further operational to: monitor a consumption of the inert gas at the factory interface chamber based on detection by at least the second sensor of the flow rate of the inert gas provided into the factory interface chamber. 


Claim 18 – The method of claim 15, wherein the one or more conditions are associated with a type of substrate process to be performed.
Claim 1 – … identify at least one of a temperature condition, an oxygen level condition, or a humidity level condition associated with a type of substrate process to be performed…
Claim 19 – The method of claim 16, wherein the factory interface is coupled to an exhaust conduit, wherein the inert gas is at least partially circulated by way of the exhaust conduit.
Claim 2 – The electronic device processing system of claim 1 further comprising an exhaust conduit, wherein the inert gas is at least partially circulated back into the factory interface chamber by way of the exhaust conduit.
Claim 20 – An environmental control system comprising: 

a memory; and 

a processor coupled to the memory, the processor to: 

cause an inert gas to be provided into a factory interface chamber of a factory interface; 

cause the inert gas exhausted from the factory interface chamber to be circulated back into the factory interface chamber; 

identify one or more conditions to be satisfied before opening a carrier door of one or more substrate carriers coupled to the factory interface, the one or more conditions related to one or more of a humidity level in the factory interface chamber and an oxygen level in the factory interface chamber; 

control at least one of: 
the humidity level in the factory interface chamber based on detection by a humidity sensor; or 

the oxygen level in the factory interface chamber based on detection by an oxygen sensor; and 

responsive to determining that the identified one or more conditions are satisfied, open the carrier door of the one or more substrate carriers to enable passing of substrates between the factory interface chamber and the substrate carriers.
Claim 1 --  An electronic device processing system, comprising… 

…an environmental control system coupled to the factory interface, the environmental control system comprising a processor and a memory, the processor to…

…cause an inert gas to be provided into the factory interface chamber; 

cause the inert gas exhausted from the factory interface chamber to be circulated back into the factory interface chamber; 

identify at least one of a temperature condition, an oxygen level condition, or a humidity level condition associated with a type of substrate process to be performed; 



control the humidity level in the factory interface chamber based on detection by the first sensor…









It is also noted that the present application and the copending claims share the same assignee (Applied Materials, Inc.) and inventors (Inventors Koshti, Hruzek, Majumdar, Menk, Lee, Patil, Rajaram, Baumgarten and Merry).

Claims 1-12, 14-16 and 18-20 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 12 of issued patent no. 11,450,539 in view of Shimeno et al. (US 2001/0050146) (art made of record – hereinafter Shimeno)

Although the conflicting claims are not identical, they are not patentably distinct for the following reasons:

As to claim 1, the issued claims include every feature of the instant claim with the exception of one or more load ports; one or more substrate carriers coupled to the factory interface at the one or more load ports, wherein the one or more substrate carriers comprise a carrier door; a second sensor to detect an oxygen level in the factory interface chamber;  to identify one or more conditions to be satisfied before opening the carrier door, the one or more conditions related to one or more of the humidity level and the oxygen level; or responsive to determining that the identified one or more conditions are satisfied, open the carrier door of the one or more substrate carriers to enable passing of substrates between the factory interface chamber and the substrate carriers.
However, in an analogous art, Shimeno discloses:
one or more load ports; (e.g., Shimeo, Figs. 1, 2 and associated text, par. [0086]: the wager transfer chamber 32 comprises four accommodating parts 321(1), 321(2), 321(3) and 321(4); par. [0106]: the wafer introduction/removal ports of the opening/closing mechanism accommodating parts 321(1), 321(2), 321(3))
one or more substrate carriers coupled to the factory interface at the one or more load ports, (e.g., Shimeo, Fig 5A and associated text, par. [0106]: the wafer introduction/removal ports of the opening/closing mechanism accommodating parts 321(1), 321(2), 321(3) are blocked by the front of the cassette)
wherein the one or more substrate carriers comprise a carrier door; (e.g., Shimeno, par. [0108]: the cover 522 [carrier door] of the cassette 52 is opened)
a second sensor to detect an oxygen level in the factory interface chamber;  (e.g., Shimeno, par. [0090]: oxygen concentration detector 37 detects the oxygen concentration of the wafer transfer chamber 32)
to identify one or more conditions to be satisfied before opening the carrier door, the one or more conditions related to one or more of the humidity level and the oxygen level; (see § 103 rejections below) and
responsive to determining that the identified one or more conditions are satisfied, open the carrier door of the one or more substrate carriers to enable passing of substrates between the factory interface chamber and the substrate carriers (see § 103 rejections below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the factory interface of the issued patent to include one or more load ports, one or more substrate carriers coupled to the factory interface at the one or more load ports, a sensor to detect an oxygen level in the factory interface chamber, identifying conditions related to humidity or oxygen level to be satisfied and open the carrier door to enable passing of substrates between the factory interface chamber and substrate carrier when the conditions are satisfied, as taught by Shimeno, as Shimeno would provide the advantages of a means of introducing substrates from the carrier into the factory interface (see Shimemo, Figs 2, 5A-5C) and a means of preventing contamination of the substrates during transfer. (See Shimeno, par. [0022]).

As to claims 2-12, the issued claims include all the limitations of these claims as set forth in the above table.

As to claim 15, it is a method claim whose limitations are a subset of those of as claim 1. Thus, the limitations of claim 15 are taught by the issued claims or obvious in view of them as set forth above with respect to claim 1.

As to claims 16, 18 and 19, the issued claims include all the limitations of these claims as set forth in the above table.

As to claim 20, it is a system claim whose limitations are a subset of those of as claim 1. Thus, the limitations of claim 20 are taught by the issued claims or obvious in view of them as set forth above with respect to claim 1.

Claims 13, 14 and 17 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 12 of issued patent no. 11,450,539 in view of Shimeno (US 2001/0050146) in further view of Babbs et al. (US 20090129897) (art of record – hereinafter Babbs).

As to claim 12, issued claim 1 in view of Shimeno discloses the electronic device processing system of claim 1 (see rejection of claim 1) but does not explicitly disclose further comprising a third sensor to detect a temperature in the factory interface.
However, Babbs does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to system of issued claim 1/Shimeno by incorporating a third sensor to detect a temperature in the factory interface, as taught by Babbs, as Babbs would provide the advantage of a means of measuring the temperature in the factory interface. (See Babbs at par. [0084]). Issued claim 1 also suggests the combination because it refers to identifying a temperature condition.

As to claim 13, issued claim 1 in view of Shimeno and Babbs discloses the electronic device processing system of claim 1 (see rejection of claim 1) but issued claim 1 in view of Shimeno does not explicitly disclose wherein the processor is to control the temperatures in the factory interface chamber based on detection by the third sensor. 
However, Babbs does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the factory interface of Ahn to include controlling the temperature in the factory interface based on detection by a third sensor measuring temperature in the interface chamber, as taught by Babbs, as Babbs would provide the advantage of a means of controlling the temperature in the chamber. (See Babbs, par. [0084]).

As to claim 17, it is a method claim whose limitations are a substantially the same as those of claim 13. Thus it is rejected for substantially the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2004/0105738) (art of record – hereinafter Ahn) in view of Shimeno (US 2001/0050146) in view of Bandaru et al. (US 2011/0308300) (art of record – hereinafter Bandaru)

As to claim 1, Ahn discloses an electronic device processing system, comprising: 
a factory interface including a factory interface chamber and one or more load ports; (e.g., Ahn, Figs. 5, 6 and associated text, par. [0043] discloses substrate transfer chamber 110 [factory interface chamber], at least one load port 112a and 112b)  
one or more substrate carriers coupled to the factory interface at the one or more load ports, wherein the one or more substrate carriers comprise a carrier door; (e.g., Ahn, Fig. 6 and associate text, par. [0051]: a FOUP 106 containing one lot of wafers is loaded on the first load port 112a. Subsequently, the front door 150a of the FOUP 106 facing the substrate transfer chamber 110 is opened)
a first sensor to detect a humidity level in the factory interface chamber; (e.g., Ahn, par. [0063]: a sensor 140 for detecting the humidity inside the substrate transfer chamber 110)
an environmental control system coupled to the factory interface, (e.g., Ahn, par. [0063]: contamination controlling system 130 to regulate the amount of purging gas 146a supplied into the substrate transfer chamber) the environmental control system to: 
control at least one of: 
the humidity level in the factory interface chamber based on detection by the first sensor; (e.g., Ahn, par. [0065] discloses the humidity in the transfer chamber 110 [factory interface chamber] is measured by sensor 140 [first sensor]; par. [0066] discloses an operator may set an allowable value of less than 1% for the humidity “(a moisture concentration in a range of about 1000 to 500 ppm)”. If the measured moisture concentration in the substrate transferring chamber 110 exceeds the allowable value [identified factory interface condition, see above], the controller 144 controls the MFC 136 so as to increase the amount of purging gas supplied; par. [0069]: the humidity in the substrate transfer chamber can be controlled to a desired concentration by monitoring the humidity and controlling the amount of purging gas supplied) or 
the oxygen level in the factory interface chamber based on detection by the second sensor; and 
cause an inert gas to be provided into the factory interface chamber; (e.g., Ahn, par. [0062]: contamination controlling system 130 includes a gas supply inlet 132 for providing purging gas 146a; par. [0045] discloses the purge gas can be an inert gas.)
cause the inert gas exhausted from the factory interface chamber to be circulated back into the factory interface chamber; (e.g., Ahn, abstract discloses a gas circulating tube for recycling the purging gas to circulate through the chamber; Fig. 6 and associated text, par. [0046] disclose the gas circulating tube extends such that the purging gas recycled back into the substrate chamber 110 through tube 138 forms a laminar flow. Also, the gas circulating tube is connected to the fan filter)
Ahn does not explicitly disclose: a second sensor to detect an oxygen level in the factory interface chamber; the environmental control system comprising a processor and a memory, the processor to perform its functions; to identify one or more conditions to be satisfied before opening the carrier door, the one or more conditions related to one or more of the humidity level and the oxygen level; and responsive to determining that the identified one or more conditions are satisfied, open the carrier door of the one or more substrate carriers to enable passing of substrates between the factory interface chamber and the substrate carriers.
However, in an analogous art, Shimeno discloses:
a second sensor to detect an oxygen level in the factory interface chamber; (e.g., Shimeno, par. [0104]: the oxygen concentration of the wafer transfer chamber 32 [factory interface chamber] is detected by the oxygen concentration meter 37) and to:
identify one or more conditions to be satisfied before opening the carrier door, the one or more conditions related to one or more of the humidity level and the oxygen level; (e.g., Shimeno, par. [0105]: when the oxygen concentration of the wafer transfer chamber 32 is less than the prescribed value [must be identified], the cover 522 [door] of the cassette 52 [carrier] is opened)
responsive to determining that the identified one or more conditions are satisfied, open the carrier door of the one or more substrate carriers to enable passing of substrates between the factory interface chamber and the substrate carriers (e.g., Shimeno, Figs. 5A-5B and associated text, par. [0105]: as shown in FIG. 5B, when the oxygen concentration of the wafer transfer chamber 32 is less than the prescribed value, the cover 522 [door] of the cassette 52 [carrier] is opened [see figures, when cover 522 is opened, substrates 51 can pass between chamber 32 and cassette 521. Note too that the “to enable…” language does not require actually passing substrates anywhere. See M.P.E.P. § 2111.04]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ahn to include identifying conditions related to humidity or oxygen level to be satisfied and open the carrier door to enable passing of substrates between the factory interface chamber and substrate carrier when the conditions are satisfied, as taught by Shimeno, as Shimeno would provide the advantage of a means of preventing contamination of the substrates during transfer. (See Shimeno, par. [0022]).
	Further, in an analogous art, Bandaru discloses
the control system comprising a processor and a memory, the processor to perform its functions; (e.g., Bandaru, par. [0037]: computer program instructions of system 100 may be loaded onto [i.e., onto memory of ] a computer or other programmable data processing apparatus, such as the overall control system 12 to cause steps to be performed on the computer or other programmable apparatus to produce a computer implemented process such that the instructions execute on the computer or other programmable apparatus to provide processes for implementing the functions/acts specified herein [the computer or other programmable apparatus being or comprising processors]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Ahn to include a processor and memory to perform its functions as taught by Bandaru, as Bandaru would provide the advantage of a means of performing the control via software. (See Bandaru, par. [0037]). Ahn also suggests the combination because it refers to a control system and Bandaru shows that such a system can take the form of a processor with memory to perform the control functions.

As to claim 2, Ahn/Shimeno/Bandaru discloses the electronic device processing system of claim 1 (see rejection of claim 1 above), Ahn further dislcoses the factory interface chamber (see rejection of claim 1 above) but does not explicitly disclose further comprising a third sensor to detect a flow rate of inert gas flowed into the factory interface chamber, wherein the processor is further to monitor a consumption of the inert gas at the factory interface chamber based on detection by the third sensor of the flow rate of the inert gas provided into the factory interface chamber.  
However, in an analogous art, Bandaru discloses further comprising:
further comprising a third sensor to detect a flow rate of inert gas flowed into the chamber (see below).
wherein the processor is further to monitor a consumption of the inert gas at the chamber based on detection by the third sensor of the flow rate of the inert gas provided into the chamber (e.g., Bandaru, par. [0004] discloses two causes of high hydrogen [an inert gas] consumption include static seal leakage from the casing [chamber] and shaft seal leakage; Fig 2 and associated text, par. [0028] discloses static seal leak detector 170 generates the alarm in response to cooling gas flow rate into cooling gas regulator 110 minus gas mixture 132 flow rate out into scavenging system 130 compared to a net cooling gas flow rate threshold; par. [0024] discloses a number of sensors may be employed to determine parameters that are used by a number of detectors 170, 172, 174 and 176).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas circulating within the factory interface chamber of Ahn to include monitoring the consumption of gas at the chamber based on a sensed flow rate of gas provided to the chamber, as taught by Bandaru, as Bandaru would provide the advantage of a means of detecting leaks and maintaining a desired gas level within the chamber. (See Bandaru, abstract, par. [0006]). 

As to claim 3, Ahn/Shimeno/Bandaru discloses the electronic device processing system of claim 1 (see rejection of claim 1 above), Ahn further discloses further comprising an exhaust conduit, wherein the inert gas is at least partially circulated by way of the exhaust conduit  (e.g., Ahn, Fig. 6 and associated text, par. [0046] discloses the gas circulating 138 is connected to the fan filter unit 120 so that the purging gas is filtered before it is circulated back into chamber 110).

As to claim 4, Ahn/Shimeno/Bandaru discloses the electronic device processing system of claim 3 (see rejection of claim 3 above), Anh further discloses further comprising a filter in series with the exhaust conduit (e.g., Ahn, Fig. 6 and associated text, par. [0046] discloses the gas circulating 138 is connected to the fan filter unit 120 so that the purging gas is filtered before it is circulated back into chamber 110).  

As to claim 8, Ahn/Shimeno/Bandaru discloses the electronic device processing system of claim 4 (see rejection of claim 4 above), Ahn further discloses wherein the filter is within the factory interface chamber (e.g., Ahn, Fig. 6 and associated text, par. [0043]: filter unit 120 [within chamber 110 (factory interface chamber) as shown in the figure]).

As to claim 14, Ahn/Shimeno/Bandaru discloses the electronic device processing system of claim 1 (see rejection of claim 1 above), but Ahn does not explicitly disclose wherein the one or more conditions (to be satisfied before opening the carrier door, see above) are associated with a type of substrate process to be performed
However, in an analogous art, Shimeno disclose 
 wherein the one or more conditions are associated with a type of substrate process to be performed (e.g., Shimeno, par. [0103]: when deposition processing [a type of substrate process] is performed, first the cassette 52 is mounted; par. [0104]: after this, the interior of the wafer transfer chamber 32 is evacuated. Also inert gas is supplied into the interior of the wafer transfer chamber 32; par. [0105]: when the oxygen concentration of the wafer transfer chamber 32 is less than the prescribed value, the cover 522 of the cassette is opened).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ahn to include identifying conditions associated with a type of substrate process to be performed related to humidity or oxygen level to be satisfied and open the carrier door to enable passing of substrates between the factory interface chamber and substrate carrier when the conditions are satisfied, as taught by Shimeno, as Shimeno would provide the advantage of a means of preventing contamination of the substrates during transfer. (See Shimeno, par. [0022]).

As to claim 15, it is a method claim whose limitations are a subset of those of as claim 1. Thus, the limitations of claim 15 are taught by or obvious in view of the prior art as set forth above with respect to claim 1.

As to claim 16, it is a method claim whose limitations are a subset of those of as claim 2. Thus, the limitations of claim 16 are taught by or obvious in view of the prior art as set forth above with respect to claim 2.

As to claim 18, it is a method claim whose limitations are substantially the same as claim 14. Accordingly, it is rejected for the same reasons.

As to claim 19, it is a method claim whose limitations are substantially the same as claim 3. Accordingly, it is rejected for the same reasons.

As to claim 20, it is a system claim whose limitations are a subset of those of as claim 1. Thus, the limitations of claim 20 are taught by or obvious in view of the prior art as set forth above with respect to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2004/0105738) in view of Shimeno (US 2001/0050146) in view of Bandaru (US 2011/0308300) in further view of Kalenian et al. (US 2006/0035563) (art of record – hereinafter Kalenian).

As to claim 5, Ahn/Shimeno/Bandaru discloses the electronic device processing system of claim 4 (see rejection of claim 4 above), but does not explicitly disclose wherein the filter is configured to filter particulates.  
However, in an analogous art, Kalenian discloses:
wherein the filter is configured to filter particulates (e.g., Kalenian, par. [0059]: a high-efficiency particulate air filtering system).
It would have been obvious to one of ordinary skill in the art to modify Ahn, which discloses a filter filtering gas flowing in a factory interface chamber, to include a filter configured to filter particulates, as taught by Kalenian, as Kalenina would provide the advantage of a means of cleaning particles from the filtered gas as suggested by Ahn. (See Kelenian, par. [0059])

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2004/0105738) in view of Shimeno (US 2001/0050146) in view of Bandaru (US 2011/0308300) in further view of Iwai et al. (US 5,562,383) (art of record – hereinafter Iwai).

As to claim 6, Ahn/Shimeno/Bandaru discloses the electronic device processing system of claim 4 (see rejection of claim 4 above), but does not explicitly disclose wherein the filter is a moisture-reducing filter.  
However, in an analogous art, Iwai discloses:
wherein the filter is a moisture-reducing filter (e.g., Iwai, Fig. 22 and associated text, col. 31 l. 67 – col. 32 l. 1 discloses the gas cleaning unit 283 absorbs gas impurities “(moisture, oxygen, hydrocarbon and so forth)” [a filter because the gas still flows through unit 283 as shown in the figure, absorbing moisture from the gas would reduce moisture in the gas]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn, which discloses purge gas in a factory interface chamber and filtering the gas, by incorporating a moisture reducing filter, as taught by Iwai, as Iwai would provide the advantage of a means of reducing moisture in the gas. (See Iwai, col. 31 l. 65 – col. 32 l. 1).

As to claim 7, Ahn/Shimeno/Bandaru discloses the electronic device processing system of claim 4 (see rejection of claim 4 above), but does not explicitly disclose wherein the filter is a moisture absorbent filter.  
However, in analogous art, Iwai discloses:
wherein the filter is a moisture absorbent filter (e.g., Iwai, Fig. 22 and associated text, col. 31 l. 67 – col. 32 l. 1 discloses the gas cleaning unit 283 absorbs gas impurities “(moisture, oxygen, hydrocarbon and so forth)” [a filter because the gas still flows through unit 283 as shown in the figure, absorbing moisture from the gas would reduce moisture in the gas]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn, which discloses purge gas in a factory interface chamber and filtering the gas, by incorporating a moisture absorbent filter, as taught by Iwai, as Iwai would provide the advantage of a means of cleaning moisture from the gas. (See Iwai, col. 31 l. 65 – col. 32 l. 1).

Claims 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2004/0105738) in view of Shimeno (US 2001/0050146) in view of Bandaru (US 2011/0308300) in further view of Kim et al. (US 2005/00111935) (art  of record – hereinafter Kim ‘935).

As to claim 9 Ahn/Shimeno/Bandaru discloses the electronic device processing system of claim 3 (see rejection of claim 3), but does not explicitly disclose further comprising: a chamber door on the factory interface chamber; and a channel in the chamber door, the channel having an entrance from the factory interface chamber and the channel being coupled to the exhaust conduit.  
However, in an analogous art, Kim ‘935 discloses further comprising: 
a chamber door on the factory interface chamber; (e.g., Kim ‘935 figs. 1, 3 and associated texts, par. [0037] discloses door holder 420 may be inserted into the through-hole [function as a door, see figure]) and 
a channel in the chamber door, the channel having an entrance from the factory interface chamber and the channel being coupled to the exhaust conduit (e.g., Kim, ‘935, Figs. 5, 12 and associated text par. [0043] discloses an exhaust pipe 544 may be used to connect pump 548 to exhaust port 542 [channel in door opener 420 (door), see figure 12. And see figure 5, that port goes through to the other side of the holder 420 (door), so the entrance is from the factory interface chamber on the other side]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ahn, which discloses an exhaust conduit exhausting gas from a factory interface chamber transferring wafers into the chamber through a doorway, by incorporating a channel in the chamber door, as taught by Kim ‘935, as Kim ‘935 would provide the advantages of a means of exhausting fluid from the substrate carrier and a means of preventing oxide layer formation on the wafer. (See Kim ‘935, par. [0041], [0008]).

As to claim 10, Ahn/Shimeno/Bandaru/Kim ‘935 discloses the electronic device processing system of claim 9 (see rejection of claim 9 above), but Ahn/Shimeno/Bandaru does not explicitly disclose wherein the chamber door has a bottom and wherein the entrance of the channel is at the bottom of the chamber door.  
However, in analogous, Kim ‘935 discloses:
wherein the chamber door has a bottom and wherein the entrance of the channel is at the bottom of the chamber door (e.g., Kim, Fig. 5 and associated text discloses [see figure] the entrance to at least one exhaust port 542 is at the bottom of the door).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ahn, which discloses an exhaust conduit exhausting gas from a factory interface chamber transferring wafers into the chamber through a doorway, by incorporating a channel at the bottom of the chamber door, as taught by Kim ‘935, as Kim ‘935 would provide the advantages of a means of exhausting fluid from the substrate carrier and a means of preventing oxide layer formation on the wafer. (See Kim ‘935, par. [0041], [0008]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2004/0105738) in view of Shimeno (US 2001/0050146) in view of Bandaru (US 2011/0308300) in view of Kim ‘935 (US 2005/00111935) in further view of Wu et al. (US 2004/0069409) (art of record – hereinafter Wu).

As to claim 11, Ahn/Shimeno/Bandaru/Kim ’935 discloses the electronic device processing system of claim 10 (see rejection of claim 10 above), Ahn further discloses further comprising a filter in series with the exhaust conduit, wherein the exhaust conduit progresses above the filter (e.g., Ahn Fig. 6 and associated text discloses gas circulating tube 138 [exhaust conduit] is connected to fan filter 120 [filter, and see figure tube 138 progresses above fan filter 120])  
Ahn/Shimeno/Bandaru/Kim ’935 does not explicitly disclose wherein the exhaust conduit is between the chamber door and the filter.
However, in an analogous art, Wu discloses:
wherein the exhaust conduit is between the chamber door and the filter (e.g., Wu, par. [0008] discloses to transfer wafers from the FOUP 110 into the reaction chamber 102, the inner door 108a of the FOUP door opener 108 is opened. Thereafter, the outer door 108b of the FOUP door opener 108 is opened so that the robot blade 106 is able to extend into the FOUP 110 and fetch a wafer [i.e., FOUP door opener comprises a door]; Fig. 3A and associated text, par. [0030] discloses Gas flows through the first pipeline 310 to the gas filter 304. The gas passes through outflow unit 306. Thereafter, the gas is sucked into gas suction unit 308 [at the door, see figure] and returned to the gas pump via pipeline 314 [exhaust conduit]. Hence gas circulates around the dust proofing device [i.e., from pipeline 314 through pump 302 back into filter 304, see figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ahn/Kim ‘935, which discloses an exhaust conduit leading from a factory interface chamber door, by placing the conduit between the door and a filter, as taught by Wu, as Wu would provide the advantage of a means of filtering gas exhausted from the door. (See Wu, par. [0030]). 

Claims 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2004/0105738) in view of Shimeno (US 2001/0050146) in view of Bandaru (US 2011/0308300) in further view of Babbs (US 20090129897).

As to claim 12, Ahn/Shimeno/Bandaru disclose the electronic device processing system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose further comprising a third sensor to detect a temperature in the factory interface.  
	However, in an analogous art, Babbs discloses further comprising a third sensor to detect a temperature in the factory interface (e.g., Babbs, Fig. 15A and associated text, par. [0084]: the controller 31000 may receive signals form temperature sensor 31042 and contamination sensor 31041. The controller 31000 may be configured to increase or decrease the temperature of the gas within the FEM [factory interface] based on temperature readings provided by temperature sensor 31042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of a temperature in the factory interface using a single sensor that also detects humidity, by instead using a sensor that measures temperature separate from the one that measures contamination (humidity in Ahn), as taught by Babbs. Ahn discloses a need to measure temperature and Babbs shows that a separate sensor can be used instead of one that measures both contamination and temperature and the result (a temperature measurement in the factory interface) would have been the same (i.e., predictable). (See M.P.E.P. § 2143(I)(B)).

As to claim 13, Ahn/Shimeno/Bandaru/Babbs discloses the electronic device processing system of claim 12 (see rejection of claim 12 above), but Ahn/Shimeno/Bandaru does not explicitly disclose wherein the processor is to control the temperature in the factory interface chamber based on detection by the third sensor.  
However, in an analogous art, Babbs discloses:
wherein the processor is to control the temperature in the factory interface chamber based on detection by the third sensor (e.g., Babbs, Fig. 15A and associated text, par. [0084]: the controller 31000 may receive signals form temperature sensor 31042 and contamination sensor 31041. The controller 31000 may be configured to increase or decrease the temperature of the gas within the FEM [factory interface] based on temperature readings provided by temperature sensor 31042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the factory interface of Ahn to include controlling the temperature in the factory interface based on detection by a third sensor measuring temperature in the interface chamber, as taught by Babbs. Using a separate sensor to detect the temperature would have been obvious as set forth above with respect to claim 12 and controlling the temperature in the interface chamber to based detection in the third chamber would provide means of controlling the temperature in the chamber, as suggested by Ahn. (See Babbs, par. [0084], Ahn, par. [0049]).

As to claim 17, it is a method claim whose limitations are a substantially the same as those of claim 13. Thus, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196